DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments made by the applicant overcome the previously presented prior art. Specifically, the radial step in the second surface between the two axial ends of the airfoil does not exist in the prior art. There would be no reason why adding such a step would have been obvious in Plemmons because it would change the structure of the heat shield while providing no discernable benefit. Plemmons was the only prior art found that provided the flange limitations needed for the previous rejections, so there was no other art found to provide the structure necessary with a radial step in the second surface. Because of these reasons, the application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745